WRALD     C. MANN               A-       1% ‘iikx~~
 *--         a-




   Hon. 1. s. Bus$ey,chief
   Weights smi LleasimsDivision
   DepsrtelentOf'Agrioulture
   Austin, Texas~,

       Dear Sir:                         opinionI&. O-1188
                                         Ret Shduldthe Departmentof Agricdture
                                         issue a Certificateof Authori* to Mr.
                                         Mel1 under the~faots'setforth7

            We.are'+Imaeipt'ef your letter of July 25,.193S,.~~..whi&you request
       this.depaifmetit'to~advise
                                yOu as to whether & not the DeReMsmnt of Agricul-
       ture should$ssue:aCertificateof Ati$hijrity as a p&ii0 wei-herto a 16. IA.
       B; I?&1 of San Antonio,whose afficialbond has been appro%ed~ythe -jkmwisr
       sionerdi'Cou%and filed in the~bondreoords of Bexar County. The‘appliaant
       has remittedthe reouiredfee of (5.00.

           You'Lmll.our'attention to Sazate RI11 Roi SS; passed by the Forty-
       sixth Texas Legis&ature,which smendsthe presentPublicWeighers*law
       and'affeotsBexar:Comw.

            You are ad7deedthatthd.sdepartment+s ruled 5enate.RillTh. SS un-
       oongt'itutionalin an opinionRo. O-868 w the Ron. Ross Carlton,Assistant
       AttorneyGeneral,dated Jtie.5,19SSe It was held that it is a purely
       local law attemptingtc.regulatethe affairs of Bexar County,~
                                                                  end as su
       is in tiolationof Article 5, Seation56 of the Constitutionof the SW
       of Texas.
            As a result SenateBill No. 39 would have no effeot upon the issua,
       of a Certificateof Authorityas a publio.weigher  to,&@. hL B. Mell,
               Runemus opinianshave~beenwrittenby this departmenton question1
       relatingto plblicwe%ghrs,first,who'are appointedunder Artioles668:
       and 5692, Revisedavil Statutes,19263 and who qualifyunder Article 5
       Revised civilStatutes,1925. We wish to refer you especiallyto the
       opinion    dated September22, 1927 to Hon. George B* Terrell,Ccmmissiene:
       of Agriculture,by the Hon..JoeS. Brom, AssistantAttomq General.
           After quotingthe SupremeCourt of Texas in the case of PaschalV.
       Inmen,157 S.W. 1158, the opinionreads~r
Hononblo Ceo. B. Sheppard, we~ k


          -E. The total moelpt8 deposited to the
     Boiler InapeotlonBounddudng the psrlod from
     Ju3m s, 1957 through fun. 5, 19S8 uaa $S8,!369.84.
     These deposlta actually began i.nSeptember1937.
          W. The total of wwrant8 iaiued against
     the Bollar InBpeetionFund during the that   year
     (6-3-37 through 6-34S) was e&i,7S4.98,leaving
     a balancr at that date-of #l8,184.86. It le im-
     powibla to determine tha mnnt of out8tandlng
     obligationsuhioh were oubaoquentlypaid from
     this balanoo.
          *4. Ou August 8, 1958 the Trea6amr warnau-
     thorized to $ran#fer the sum OS )lO,OOO.Oofrom
     tha Boiler In8peotlonFundtotha Culeral Rennua
     FUUU. EQ other traw8ra hare boon made.

          "8. The balanw on hand at Juno S, 19S8 wa8
     e4.238 in the Conoral mwanua appropriationand
     $U,lS4.86 In the Boilor Xnapeetlon nmd.-
             Sestlon 18 oi Home Bill Mao. SSE, Aot8 of the 45th
Legiolaturo,protidu'fbr an appropriationout or the cienanl
I4Wb.W FU3IaOr th0 SwUJ Of T0X.W in ths 8OP CprTWU¶tt ThOU-
aand Dollara ($80,000.00)or so mnoh thereo$ lsnf'ba non-
luryfor       the purpose si oarrylng out the prorialonsof the
Aot, *d auo provides yiat      whatuer  amouat was lxpaadoa out
of t~:~,.~ppropriatlon  tioii3 be replaco4 by the Cemmisaioner
SlDn'$&8 aollaakd      under the tom8 of tha Aat durlng the
flntyear of It8 oporatlon.,3eatlon 18 thsd aontinuu rith
the folle         prorfmion:
          1. any money8 remaining in.the rund at the    *
     ol~~ of the ibOa year ending Aaguat 51 loJO,
     are reappropriatedto the uu of the C-telansl:
     ior the purpau oi aarrying out the pro~lslona
     of the Aat.
          8. Any unexpendodbalanoe of rundo rw~lm-
     ing in the 8oiler mpeotfon Fu33dat the 01080
     of the fisaal year ending August Sl, 1958, not
     eraeedlng $lO,OCC.OO is appropriatedfor the use
     of the Commissionerin earming out the pwpow~
     OS the Aat.
          a. For eeah 8uaoeadiogrlsoal year any um-
     tupt3mdedbalance 3ramaining
                               in the tuud not ex-
Hononblo 080. a. Sheppard, Page s


     086dlng tlc,000.00 is to b* oar&d      forward for
     the purpose or snforae3wnt0r   tha   Aot.

          4. Any amount rmiining in the fund in *‘I-
     ou8 0r #lo,ooo.ooat the 010~ or any rhoal
     year after 19s 8hal.lrevart to ths oanaral Rar-
     onuo m34 0r tbs State or hxaa.

          .Aoaordbg   to th0 1ufO~tlon rou have fUrnisha&
us, ths whole0r the $19,97s.m di8bun04 from the $80,000
C&n&ma1 Revenue Appropriationhould hare been replaoed.
Yomlrlll note, however, that while the Le&alatUm prarid-
od for the replaaemmt or suoh expsndituxws,it also pro-
da04 that   only tee8 aolloated during the first par'8
operation  of the AOt should be available for mmh we. For
thlr reason the balanoo ln tha Bailer InspeotlonFund as
0r *uguat 31, 1958, the end 0r the fint tit3081yuar, is
unimportantlxoept that it lmbraoee and include8 the bal-
anee on hand as of Jtm S, 1933, the end or.the tire    78~8
opaatlon   of the Aot.
          The balanoe on hand in the Soiler Inspeatlon Fund.
on fun0 s, 19X3, was #le,rs4.86,anb the whole or thu amount
8hould have boon transfomd to the Caneral Revenue Fund. On
August 8 lose, $10,000.00of thla balanoe was so transiorred,
bating i&LS4.86 in the Boflar fnrpeotionFund whbth 8hfda
,$~a been applied to tha oonaral Revenue Approprlatiim.
          fn both your lotter of September 8 and that ot
z3#dgt&:m!So you point out that tha balanoe in the ~milsr
Inrpeaelon Fuud at the 01080 0r the flsual pdar sod&g
August Sl, 1938, was 8(,9@8.21and it appsare tham has
never bson a lesser aaount in this Fund than the balanoa
appearing on August Sl, 1958.
          xt is the opinion Or this Departmentthat the sum
of ~,lS4.86, 188s the total amount of all wemnts nhiah
hare bun paid and wers mu04 for olaius arising prior to
Juno 3, 19S8, 6hould be trawema     rxka the Boiler Xnlrpea-
tion Fund to the t3ensralRwrenua Fund in atmrdanee rlth t&m
requbesmte or section 18 of House Bill S6e, A6ts oi the
46th legialatum.
                                    Yours very truly